 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re:

 Braulio Ramirez                                                     Case No. 16-23308 RDD
                                     Debtor(s).                      Chapter 13
 ------------------------------------------------------------------x
                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                           )
COUNTY OF WESTCHESTER                       ) ss.:

      I, Melissa Showers, being duly sworn, deposes and says: I am not a party to the action, I
am over 18 years of age and I reside in Westchester, New York.

        On April 24, 2019, I served the within:

                                Debtor’s Notice of Voluntary Dismissal

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a paid properly addressed wrapper in an official
depository under the exclusive care and custody of United States Postal Service within the State
of New York via first class mail:

Served to the following parties;

                                                                       /s/ Melissa Showers
                                                                        Melissa Showers
Sworn before me on this
24rd day of April 2019

/s/ Alejandro Lopez
Alejandro Lopez
Notary Public State of New York
Registration No. 01LO6369442
Qualified in Westchester County
Commission Expires January 8, 2022
                     MAILING MATRIX
NYS Dept Of Tax & Finance
Bankruptcy Section
Po Box 5300
Albany, Ny 12205-0300

Department of the Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Midland Funding LLC
Midland Credit Management, Inc. As Agent
For Midland Funding LLC
Po Box 2011
Warren, Mi 48090


THE BANK OF NEW YORK MELLON
c/o Nationstar Mortgage LLC
PO Box 619096
Dallas, Texas 75261-9741

AT&T Mobility II LLC
c/o AT&T Services Inc.
Karen A. Cavagnaro Paralegal
One AT&T Way, Suite 3a104
Bedminster, NJ. 07921

Directv, LLC
by American InfoSource LP as agent
PO Box 5008
Carol Stream, IL 60197-5008

Portfolio Recovery Associates, Llc
C/O Capital One Bank (Usa), N.A.
Pob 12914
Norfolk VA 23541
Krista M. Preuss
Chapter 13 Trustee
399 Knollwood Road
White Plains, New York 10603

United States Trustee
Office of the United States Trustee
US Federal Office Building
201 Varick Street Suite 1006
New York, New York 10014
